                                                                     USDCSDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRO NI CALLY FILED
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                     X
                                                                     DOC#:
                                                                             -----,-----.---
                                                                     DATE FILED: I ol
                                                               FI                                      s
  UNITED STATES OF AMERICA                                     TO SUBSTITUTE ASSETS

                    -v.-                                       Sl 17 Cr. 127 (KMW)

  JOSEPH MELI,

                            Defendant.

  ------------------------------------                    X
       WHEREAS, on or about June 11, 2019, the Court entered a Preliminary Order of Forfeiture

as to Substitute Assets (the "Preliminary Order of Forfeiture") (D.E. 208), which ordered the

forfeiture to the United States of all right, title and interest of JOSEPH MELI (the "Defendant") in

the following:

          1.     $49,300.00 in United States currency provided by the defendant, by and
                 through his attorney;

         11.     One 2016 Jeep Wrangler suburban gray bearing Vehicle Identification
                 Number 1C4BJWEG3GL296946;

        u1.      One Olhausen Games pool table/ping pong table (sales receipt included);

        iv.      Watches, as follows:
                 a.    One gents 18K white gold Patek Philippe watch, model Calatrava
                       6006G-012, Serial #5 881281 (Patek "240" movement)
                 b.    One gents 18K rose gold Patek Philippe watch model #5109, serial
                       #1896137 (Patek "2 15" movement);

         v.      Bottles of wine, as follows:

                      Number of Bottles           Description and Label

 1.                    15                       Domaine Giraud Chateaneuf-Du-Pape
 2.                    12                       Ad Vivum Cabernet Savignon
 3.                    12                       Lindstrom Stags leaf District
 4.                    8                        Barolo 2006 Cerequio
 5.                    12                       Beau Vigne Juliet
 6.                    6                        OV/SL Napa Valley Estate Red Wine
       Case 1:17-cr-00127-KMW Document 218-1 Filed 01/15/20 Page 2 of 7



7.               3                  Cornerstone Pinot Noir
8.               2                  Tua Rita Redigaffi 2008
9.               12                 Blankiet Estate 2006
10.              3                  Gaja Costa Russi 2013
11.              12                 The Grade Cabernet Savignon 2013
12.              6                  Futo 5500 Cabernet Savignon 2012
13 .             6                  Hourglass Estate Cabernet Savignon 2012
14.              12                 Corra Cabernet Savignon 2013
15.              4                  Chateau Palmer Margaux Medoc 2011
16.              6                  Chateau Pavie Sainte Emilion Grand Cru
                                    2010
17.              7                  Hourglass Blueline Estate Cabernet
                                    Savignon 2012
18.              24                 Bello Reserve Cabernet Savignon 2010
19.              11                 Chateau De Santenay Pinot Noir 2012
20.              31                 Baer Winery Arctos Cabernet Savignon
                                    2011
21.               14                Screaming Eagle Cabernet Savignon 2012
22.               12                VHR Cabernet Savignon 2013
23.               5                 Futo 2011 Oakville Red wine
24.               1                 Chateau Montrose Sainte-Estep he 2010
25.               1l                Chateau Montrose Sainte-Estephe 1995
26.               12                Buehler Vineyards Cabernet Savignon
                                    2013
27.               8                 Puligny-Montrachet 1st Cru 2012
28.               4                 Tamaya Gran Reserva Chardonnay 2011
29.               1                 Chevalier-Montrachet Gran Ciu 2014
30.               2                 Meursault-Genevrieres Premier Cru 2008
31.               6                 Chassagne Montrachet Les Caillerets
                                    2012
32.               4                 Harlan Estate 1998 (Magnum size)
33.               2                 Dom Perignon Vintage Brut 2004
34.               3                 Chateau Tropolong Mondot Grand Cru
                                    Class 2005
35.               4                 Houglass Blueline Estate Merlot 2012
36.               4                 Cristal Louis Roederer 2005
37.               4                 Gaja Barbaresco 2013
38 .              2                 Gaja & Rey 2014
39.               2                 Harlan Estate Red wine 2009
40 .              3                 Gaja Costa Russi 2005
41.               10                Gaja Conteisa 2004
42.               8                 Dom Perignon Vintage 2003
43.               1                 Bourgogne Appelation Controlee 2012
       Case 1:17-cr-00127-KMW Document 218-1 Filed 01/15/20 Page 3 of 7



44.                 1                        Masseto Tenuta Dell Ornellaia 2000
45.                 1                        Martinelli Pinot Noir 2013
46.                 1                        Pascual Toso Finca Pedegral Cabernet
                                             Savignon 2014
47 .                1                        Frank Family Champagne 1995
48.                 1                        Le Petite Chev al 2010
49.                 1                        Chateau L'Evangile Pomerol 2005
50.                 1                        Sassicaia Bolgheri Sassicaia 2011
51.                 1                        Blackwell Finne Jamaican Rum Black
                                             Gold
52.                 I                        George Dickel Rye Whisky
53.                 1                        Milagro Special Barrel Reserve Tequila
54.                 12                       Gaja Nebbiolo San Lorenzo (2 wooden
                                             cases)
55.                 36                       Sancerre 2015 (3 Cases)
56.                 24                       Chartron Domaine Jean Puligny 2014 (2
                                             cases)
57.                 9                        Dom Perignon 1998 (case)
58.                 10                       Paolo Scavino Barolo Carobric 1999 (I
                                             case)
59.                 12                       Chateau Saint-Pierre Grand Cru Classe
                                             2010 (2 cases)
60.                 6                        Second Flight 2013 (1 case)
61.                 6                        Stones No. 2 Cabernet Savignon 2013
62 .                12                       Adrianna Vineyards Malbec (4 cases)
63 .                12                       Chateau Clos Fourtet 1st Grand Cru 2009
                                             (2 cases)
64.                 8                        Premiere Napa Valley Cabernet Savignon
                                             2012
65.                 10                       Chacra Pinot Noir 2015 (1 1/2 cases)
                    494 Total Bottles



        v1.   Works of art, as follows:

              a.        One Mickey Mouse painting signed Mr Brainwash;
              b.        One Murakami flowerball screenprints signed 58/300;
              c.        One beaded surfboard skull motif signed Stepheone (last name
                        illegible);
              d.        One Grateful Dead concert poster Avalon Ballroom signed Jerry
                        Garcia/Kelley# 9/35 ;
              e.        One concert poster East Hampton Social (Prince/Dave
                        Matthews/Billy Joel/James Taylor/Tom Petty);
              f.        One Rolling Stones concert poster Havana Cuba date 03/25/2016
                        not signed;
Case 1:17-cr-00127-KMW Document 218-1 Filed 01/15/20 Page 4 of 7




        g.     One Nike sneaker lithograph signed;
        h.     One Artist and Di visionary by Steven Wheeler circa 194 7
               lithograph;
        1.     One Lithograph depicting four horses in race by Andre Brasilier
               (framed 1996); and
        J.     Three Lichtenstein posters framed unsigned

v11.     Electronic equipment, as follows:
        a. One Multicade game console;
        b. One McIntosh Lab power amplifier MC205;
        c. One McIntosh Lab MX 122A/V processor;
        d. One Beryllium subwoofer;
        e. One Beryllium Focal; and
        f. Two Beryllium speakers

viii.   Pairs of Sneakers, as follows:
            a. One Nike Yeezy 750 Boost size 13 sneaker (gray) ;
            b. One Lebron XII Low size 13 sneaker (orange/blue);
            c. One Lebron XII Low size 11 sneaker (black/blue);
            d. One Nike Dunk High Pro SB size 13 sneaker (blue/black);
            e. One Nike Dunk High PRM DLS SB QS size 13 sneaker (white);
            f. One Nike SB Dunk High PRM SB size 13 sneaker (teal/black);
            g. One Nike Lebron size 13 sneaker (teal/blue);
            h. One Nike Dunk Low Pro SB size 13 sneaker (black/white);
            1. One Nike Foamposite Pro Size 12 sneaker (red) ;
            J. One Nike Foamposite Pro size 13 sneaker (yellow);
            k. One Jordan Spizike BHM size 14 sneaker (yellow);
            1. One Air Jordan 2 Retro size 13 sneaker (white);
            m. One Air Jordan 2 Retro size 13 sneaker (black/gray);
            n. One Air Jordan 2 Retro size 13 sneaker (black/gray);
            o. One Air Jordan 3 Retro size 13 sneaker (black);
            p. One Air Jordan 3 Retro size 14 sneaker (black/gray);
            q. One Air Jordan 3 Retro Wool size 14 (gray);
            r. One Air Jordan 7 Retro size 13 sneaker (white/purple);
             s. One Air Jordan 8 Retro size 13 sneaker (black) ;
             t. One Air Jordan 10 Retro DB size 14 sneaker (black/red);
             u. One Air Jordan 11 Retro Low size 13 sneaker (black/red);
             v. One Air Jordan 11 Retro size 13 sneaker (black/white);
             w. One Nike KD V Elite Series size 13 sneaker (orange/yellow);
             x. One Adidas PW Stan Smith SLD Size 13 sneaker (black);
             y. One Adidas Stan Smith size 13 sneaker (white);
             z. One Louis Vuitton size 10 1/2 sneaker (brown/purple) ;
             aa. One Adidas Superstar 1 2008 World Champion size 12 1/2
                 sneaker (gold/green) (no box) ;
             bb. One Nike Air Doernbecher Children's Hospital Foundation size
        Case 1:17-cr-00127-KMW Document 218-1 Filed 01/15/20 Page 5 of 7




                       14 sneaker (red/white/blue) (no box); and
                   cc. One Nike High Tops size 13 sneaker (camo colored) (no box)

         1x.   Musical instruments as follows:
                 a. One Yamaha acoustic guitar 335F signed unknown with skull;
                 b. One Gibson Les Paul Standard electric guitar signed Prince/B
                     Joel/T Petty/J Taylor plus 3 unidentified signatures/Gibson guitar
                     case; and
                 c. One Fender amplifier for electric guitar (Mustang# 1)

         x.    Sports memorabilia as follows:
                  a. One Framed LA Lakers jersey Shag O'Neal signed
                      (yellow/purple);
                  b. One Framed NY Knicks jersey Eddy Curry signed (white);
                  c. One Framed NY Rangers jersey Marian Gaborik signed (r/w/b);
                  d. One Framed NY Rangers 1994 Stanley Cup photo Mark Messier
                      signed;
                  e. One Framed baseball photo # 24 making catch signed;
                  f. One Framed Joe Frazier/ Muhammad Ali photo (Frazier signed);
                  g. One Framed Yankee Stadium photo with original dirt from
                      stadium;
                  h. One Signed NY Ranger hockey puck Adam Graves # 9;
                  1.  One Signed NY Rangers hockey puck unknown; and
                  J. One NY Rangers screenprint Goaltender Henrik Lundquist signed

(i. through x., the "Substitute Assets");

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States' intent to dispose of the Substitute Assets, and the requirement that any

person asserting a legal interest in the Substitute Assets must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Substitute

Assets and as a substitute for published notice as to those persons so notified;
       Case 1:17-cr-00127-KMW Document 218-1 Filed 01/15/20 Page 6 of 7




               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(l), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government's intent to dispose of the Specific

Properties before the United States can have clear title to the Specific Properties;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Properties was posted on an official government internet site (www.forfeiture.gov)

beginning on July 10, 2019 for thirty (30) consecutive days, through August 8, 2019, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on January

15, 2020 (D.E. 217);

               WHEREAS, on or about June 26, 2019, Notice of the Preliminary Order of

Forfeiture as to Substitute Assets was sent by certified mail, return receipt requested, to:

               Joseph Meli
               New York, NY 10014

               Jessica Meli
               East Hampton, NY 1193 7

               Jessica Meli
               New York, NY 10014

(the "Noticed Parties")

                WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Substitute Assets;

                WHEREAS, the Noticed Parties are the only persons and/or entities known by the

    Government to have a potential interest in the Substitute Assets; and
        Case 1:17-cr-00127-KMW Document 218-1 Filed 01/15/20 Page 7 of 7



               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.     All right, title and interest in the Specific Properties is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21 , United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Properties.

                3.     The United States Marshals Service (or its designee) shall take possession

of the Substitute Assets and dispose of the same according to law, in accordance with Title 21 ,

United States Code, Section 853(h).

                4.      The Clerk of the Court shall forward four certified copies of this Second

Final Order of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money

Laundering and Transnational Criminal Enterprises Unit, United States Attorney's Office,

Southern District ofNew York, One St. Andrew's Plaza, New York, New York 10007.

Dated: New York, New York
        !J"1M-- 2 2 , 2020
                                                        SO ORDERED :



                                                        HONORABLE KIMBA M. WOOD
                                                        UNITED STATES DISTRICT JUDGE
